J-A15026-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.C., A MINOR         IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: D.E., FATHER


                                                No. 20 MDA 2017


           Appeal from the Order Entered November 30, 2016
             In the Court of Common Pleas of York County
          Juvenile Division at No(s): CP-67-DP-0000256-2016
                                      CP-67-DP-0000257-2016
                                      CP-67-DP-0000258-2016

IN THE INTEREST OF: W.E., A MINOR         IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: D.E.


                                                No. 21 MDA 2017


           Appeal from the Order Entered November 30, 2016
             In the Court of Common Pleas of York County
          Juvenile Division at No(s): CP-67-DP-0000257-2016

IN THE INTEREST OF: L.E., A MINOR         IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: D.E.

                                                No. 22 MDA 2017
J-A15026-17




              Appeal from the Order Entered November 30, 2016
                In the Court of Common Pleas of York County
             Domestic Relations at No(s): CP-67-DP-0000256-2016
                                          CP-67-DP-0000257-2016
                                          CP-67-DP-0000258-2016

BEFORE: MOULTON, J., SOLANO, J., and MUSMANNO, J.

MEMORANDUM BY SOLANO, J.:                        FILED OCTOBER 10, 2017

       Appellant D.E. (“Father”) appeals from the orders dated November 30,

2016, which suspended visitation with his three children who had been found

dependent pursuant to the Juvenile Act, 42 Pa.C.S.A. §§ 6301–6365.1 We

dismiss Father’s appeals as moot.

       K.C. (born 2007), W.E. (born 2010), and L.E. (born 2016), are the

three biological children of Father and his wife, S.E. (“Mother”). On

August 30, 2016, the York County Office of Children, Youth, & Families

____________________________________________
1
   An order suspending a parent’s visitation with a dependent child may
qualify as an appealable collateral order. See In re J.S.C., 851 A.2d 189,
191-92 (Pa. Super. 2004) (citing In re Rhine, 456 A.2d 608 (Pa. Super.
1983)). Because (1) Father’s visitation rights are separable from the
dependency adjudication and disposition, (2) were too important to be
denied review at the time of the appeal, and (3) would not be recouped
following the final resolution of the dependency action, we conclude that the
November 30, 2016 visitation order was appealable as a collateral order at
the time Father appealed it. See Pa.R.A.P. 313 (“A collateral order is an
order separable from and collateral to the main cause of action where the
right involved is too important to be denied review and the question
presented is such that if review is postponed until final judgment in the case,
the claim will be irreparably lost”); cf. In re J.R., 875 A.2d 1111, 1114 (Pa.
Super. 2005) (holding order requiring DHS to provide funds for home
telephone service to facilitate father’s visits reviewable as collateral). As
discussed below, our holding that there was collateral order jurisdiction does
not preclude our holding that the issue later became moot.


                                           -2-
J-A15026-17


(“Agency”) filed applications for emergency protective custody of all three

children based on allegations that Father had physically abused W.E. 2 The

applications were granted and the children were placed into foster care.3 As

a result of the allegations of abuse, Father was charged with simple assault,

endangering the welfare of a child, and harassment.4 Father and Mother

were granted bi-weekly supervised visits with the children.

        A dependency petition was filed on September 2, 2016, and a

dependency hearing was held on September 15, 2016. The parties agreed to

an adjudication of dependency for all three children. 5 Bi-weekly visitation

rights remained the same.

        On November 30, 2016, a permanency review hearing was held. The

Agency’s caseworker testified that the Agency’s investigation had resulted in

____________________________________________
2
  The exact allegations of abuse are unclear. According to the applications,
W.E. was “talking back” to Mother, and put in “time out.” Mother was
cooking when Father came home; she heard a loud noise in the next room
and found W.E. with a cut lip. The Agency, which had received a referral
regarding the abuse, requested that Mother take W.E. to the hospital for an
examination, where it was observed that W.E. had “injuries all over his body
as well as to his face and [a] cut on the inside of his lip.” Appl. for
Emergency Protective Custody, 8/30/16. The applications also state that
Mother threatened to drown herself in the Codorus River if the children were
removed from her care, and that Mother was subsequently involuntarily
committed to a hospital for a psychiatric evaluation.
3
  W.E. was later placed in the care of his maternal aunt, but was
subsequently returned to foster care.
4
    18 Pa.C.S. §§ 2701(a)(1), 4304(a)(1), and 2709(a)(1), respectively.
5
   The court deferred a finding of abuse pending completion of the
investigation by the Agency and the criminal investigation.


                                           -3-
J-A15026-17


an indicated finding of abuse. The caseworker reported on the status of the

parents, the children, and the visits among them. The court also heard

testimony from the director of Catholic Charities (the program which had

been supervising the visits)6 and the foster caretakers of the children.

       At the conclusion of the November 30, 2016 hearing, the court

suspended Father’s visitation rights with all three children. The court stated:

“Given the Guardian Ad Litem’s recommendations, given the indicated

finding, [and] given the criminal charges . . . we’re not going to have any

contact between [F]ather and the children at least until further Order of

Court.” N.T., 11/30/16, at 58.7 The court entered status review orders for

each child that stated, “Father shall have no further visits with the children

until further order of court.” Attachment to Status Review Hearing Orders,

11/30/16, at 3. In an “Opinion and Order” the next day, the court explained,

“testimony . . . relative to [W.E.]’s highly negative reactions to Father’s

visits, combined with Father’s indicated finding of abuse and his pending

criminal charge all lead this Judge to believe that [Father] visiting with any

of the children at this point in time, would rise to a grave threat of harm to




____________________________________________
6
  The Catholic Charities witness did not testify regarding any of Father’s
visits.
7
 The court did not make a finding as to abuse at the November 30, 2016
hearing.


                                           -4-
J-A15026-17


any of the children.” Op. and Order, 12/1/16.8 Father filed a motion for

reconsideration on December 7, 2016, which was denied on December 13,

2016. On December 29, 2016, Father appealed the November 30, 2016

orders.

       On February 2, 2017, the trial court entered a new order that it said

“amended” its November 30, 2016 orders.9 The February 2, 2017 order

allowed for supervised visits between Father and L.E. and provided that

Father’s visitation with the two older children was “temporarily terminated”

but would resume as a “therapeutic reintroduction” upon a recommendation

by Father’s therapists. See Amended Status Review Order, 2/2/17. The

court entered this order because “the [c]ourt determined it erred and now

enters an Amended Order consistent with the laws of the Commonwealth.”

See Op. in Support of Amended Status Review Order, 2/2/17, at 1.




____________________________________________
8
  Although the parties disagree about whether the standard was correctly
applied, they agree that the “grave threat” standard referenced by the trial
court was applicable when contemplating a reduction of Father’s visitation
rights in this case. See In re L.T., 158 A.3d 1266, 1283 (Pa. Super. 2017):

       When reunification is contemplated, a juvenile court cannot deny
       or reduce visitation absent a “grave threat” to the dependent
       child. . . . In contrast, when the goal is an alternative to
       reunification, the juvenile court may limit or deny visitation as
       long as the reduction satisfies the best interest of the child.
       [Quotation marks and citations omitted.]
9
  The order is dated February 1, 2017, but was entered on the docket on
February 2, 2017. For ease of reference, we will use the February 2 date.


                                           -5-
J-A15026-17


       On February 13, 2017, the court held a permanency review hearing.10

At that hearing, the family therapist working with both Father and Mother

recommended that visits with all of the children recommence so long as they

are supervised, and the court accordingly ordered visits to commence. N.T.,

2/13/17, at 26-27, 44-46; Permanency Review Orders, 2/13/17.11 Once it

was established that visitation would restart, Father’s attorney stated:

       If those visits resume among the Father and all three of the
       children, that makes my appeal moot; and obviously I will
       withdraw that because that is really what my main concern was
       to have visits, whether therapeutic supervised or whatever, to
       have visits and contact so that the team can report to the
       [c]ourt how they are progressing towards reunification.

N.T., 2/13/17, at 42. The court responded that “if you had not filed the

appeal and I had not made the amended order, I would have been restoring

some visitations for dad today anyway just in light of the attempts mom and

dad are trying to make.” Id. at 42-43.

       The next day, February 14, 2017, Father pled guilty to simple assault

of a child. He was sentenced to serve six to twenty-three months of

incarceration, to commence on March 11, 2017, followed by two years’

consecutive probation.



____________________________________________
10
   The transcript of this hearing has been made a part of the supplemental
record.
11
   The court clarified that although the order of February 2, 2017, called for
“therapeutic” visits, the court would allow for any supervised visitation to
occur at the recommendation of the therapist. Id. at 41-42, 60-61.


                                           -6-
J-A15026-17


       On February 17, 2017, the guardian ad litem for the children filed for

reconsideration of the Permanency Review Order of February 13, 2017. The

motion claimed that (1) Father’s plea of guilty changed the conclusion of the

Agency’s investigation to a “founded” incident of abuse, and (2) Father

violated the terms of the order because he was present and unsupervised at

a visit with the two older children and Mother on February 14, 2017.12 Thus,

the guardian ad litem requested that the visits be suspended until the

various therapists, the Agency, and the program supervising the visits

agreed on how to conduct the visits. On February 22, 2017, the court

granted the motion and again suspended visits, pending a hearing.

       On March 7, 2016, Father filed his brief with this Court, raising the

following issues:

       I.    Whether the trial court erred in not considering the grave
       threat to the child standard for establishing visitation between a
       parent and a child as set forth in In re Rhine, 456 A.2d 608
       (Pa. Super. 1983).

       II.    Whether the trial court erred in directing that there shall
       be no contact visits among the minor children and the father
       until further order of court when clear and convincing evidence
       was not presented to show that even supervised visitation would
       severely endanger the children.

       III. Whether the trial court erred in not considering other
       practicable visitation options that permit visitation and protect
       the children.

____________________________________________
12
   According to the motion, the children had a visit with Mother at a public
library; Father was not supposed to be present but K.C. saw him walk by,
and W.E. saw Father’s van parked outside. Motion, 2/17/17, at ¶ 15-19.


                                           -7-
J-A15026-17


       IV.    Whether the trial court erred in directing that there shall
       be no contact visits among the minor children and the Father
       until further order of court as foreclosure of parental visitation is
       contrary to the Juvenile Act’s goal of family preservation.

Father’s Brief at 12 (some capitalization omitted).

       Father argues that the trial court disobeyed the dictates of In re

Rhine, in which this court reversed a complete denial of visitation rights,

because “no expert testimony or witnesses were presented to establish any

basis for terminating the father’s parental visitation with his children.”

Father’s Brief at 22. Father complains that the only individuals to testify

regarding the nature of the visits between Father and the children were the

Agency caseworker and the foster father, and that the court “did not rely on

evaluations or testimony from psychologists or experts.” Id. at 22, 24.

Therefore, Father concludes, the court’s determination of a grave threat was

not supported by competent evidence. Id. at 23.

       After filing his appellate brief with this Court, Father reported to prison

to begin serving his sentence on March 11, 2017. On March 17, 2017,

following a hearing,13 the trial court ordered that visits between Father and

L.E. resume, that Father’s visits with K.C. and W.E. resume upon the

recommendation of the children’s therapists, and that the visits be

conducted according to the recommendations of those therapists. See Ex. 2


____________________________________________
13
  The full transcript of the hearing is not part of the certified record, and the
hearing is not reflected on the docket.


                                           -8-
J-A15026-17


to Resp. at 2.14 Due to his conviction for simple assault of a child, the prison

denied Father visitation with the children. N.T., 5/10/15, at 13.

        A bifurcated hearing was held on May 10, 2017, and June 15, 2017,15

which addressed, among other things, allegations that Father had sexually

abused W.E. See N.T., 5/10/17, at 58. While no finding regarding sexual

abuse appears in the certified record, the court held another hearing on

August 1, 2017, following Father’s motion for reconsideration of the court’s

finding regarding sexual abuse. The court subsequently entered permanency

review orders for each child which stated, “Visits with [F]ather, upon [his]

release from prison, shall be supervised.” Orders, 8/1/17.16 On August 11,


____________________________________________
14
     The court also stated that visits should be a “goal”:

        So it’s the order of this Court that the [A]gency work with
        therapist for [W.E.] and the therapist for [K.C.] to try to see if
        therapeutic visits between either or both of these children and
        [F]ather can be had in or out of prison and they work towards
        that as a goal. . . .

        And we’re not ordering, but we’re asking the therapists to make
        this an issue that they try to discuss with [the children] relative
        to visitation with [F]ather[:] should it occur, when should it
        occur, how should it occur, and so forth. We’re sure the
        therapists are aware of the trauma these children have suffered
        and will do that in a very appropriate way.

See Ex. 2 to Resp. at 2-3.
15
  The first portion of this hearing transcript has been made a part of the
supplemental record, but the second portion of the transcript has not.
16
   The August 1, 2017 orders are not included in the certified record, but
their text is set forth in the trial court dockets.


                                           -9-
J-A15026-17


2017, Father was released from incarceration. Resp. at ¶ 12. On August 14,

2017, the Agency filed a petition to terminate Father’s parental rights.

      On August 24, 2017, we issued an order directing Father to show

cause as to why these appeals should not be dismissed as moot. Our order

referenced some of the orders entered by the trial court after November 30,

2016; we note that none of the later orders has been appealed to this Court.

Our August 24 order stated:

          The [November 30, 2016] order[s] under appeal denied
      Appellant visitation with his children. Appellant appealed only
      that issue to this Court. The record, the parties’ briefs, and the
      trial court’s opinion, however, reference subsequent orders
      entered February 2, 2017, and February 13, 2017, that grant
      Appellant visitation. Indeed, Appellant told the trial court that his
      appeal may be moot. See N.T., 2/13/17, at 42. As a general
      rule, our appellate courts will not decide moot questions; an
      actual case or controversy must exist at all stages of appellate
      review to avoid dismissal for mootness. In re 2014 Allegheny
      Cty. Investigating Grand Jury, 147 A.3d 922, 923-24 (Pa.
      Super. 2016); In re Gross, 382 A.2d 116, 119-20 (Pa. 1978)
      (legal question can become moot on appeal as result of
      intervening change in facts of case); Erie Ins. Exch. v.
      Claypoole, 673 A.2d 348, 353 (Pa. Super. 1996) (en banc) (“a
      change in the facts may render a case moot even though it had
      once been actual”).

Order, 8/24/17.

      Father filed a response on September 7, 2017. Father asserts that

exceptions to the mootness doctrine apply. See Resp. at ¶ 4-5. He cites

Com., Dep’t of Envtl. Prot. v. Cromwell Twp., Huntingdon Cty., 32

A.3d 639, 652 (Pa. 2011), which states that a case is not moot where “the

conduct complained of is capable of repetition yet likely to evade review,


                                     - 10 -
J-A15026-17


where the case involves issues important to the public interest[,] or where a

party will suffer some detriment without the court’s decision.”

      Father argues that the court’s error is capable of repetition yet evades

review because the orders following the November 30, 2016 orders

suspended visitation until and upon the recommendation of the children’s

therapists and therefore also violate In re Rhine because “the trial court did

not order visits, but rather left visits up to the discretion of the children’s

therapists.” Resp. at ¶ 8-9. Father also suggests that without review, he will

suffer detriment. He contends that because of the orders, he has not had

any visits with K.C. or W.E., and only has infrequent visits scheduled with

L.E. Id. at ¶ 5. Father points out that because he has had no contact with

his children, the Agency has filed a petition for involuntary termination of his

parental rights. Id. Specifically, according to Father, the Agency has alleged

that in the six-month period preceding the filing of the petition, he has

“evidenced a settled purpose of relinquishing parental claim to a child or has

refused or failed to perform parental duties.” Id. Father also argues that his

case is of public interest because the Agency, acting on behalf of the

government, has deprived him of his fundamental right to a family. Id. at ¶

16. Father does not address the evidence presented to the court following

the November 30, 2016 hearing, including the evidence presented at the

hearings of February 13, March 17, May 10, June 15, and August 1, 2017.




                                     - 11 -
J-A15026-17


       After careful review, we conclude that Father’s appeals are moot. His

appeals are from the orders dated November 30, 2016, which denied Father

any   visitation   rights.   The    visitation     orders   that   were   entered   after

November 30, 2016, substantially changed Father’s right to visitation. 17 The

February 2, 2017 order allowed therapeutic visits upon a recommendation

by Father’s therapist. The February 13, 2017 orders allowed supervised

visits. The February 22, 2017 order suspended visits. The March 17, 2017

ruling permitted visits between Father and L.E. and allowed visits with the

other children if their therapists recommended them. The August 1, 2017

orders said visits would be allowed upon Father’s release from prison. Father

was released on August 11, 2017. Clearly, the situation giving rise to the

November 30, 2016 order that is before us has changed drastically, and

those changes are continuing.

       Acknowledging the changes, Father’s brief discusses not just the

November 30, 2016 orders, but also the next order, dated February 2, 2017,
____________________________________________
17
   Although these later orders were entered after Father had filed this appeal
from the November 30, 2016 orders, the trial court retained jurisdiction to
enter them under the Juvenile Act, 42 Pa.C.S.A. §§ 6301–6365, which
bestows broad jurisdiction to enter new orders to deal with changing
circumstances. See In re J.A., 107 A.3d at 809 (finding that juvenile court
erred in concluding that Pa.R.A.P. 1701 precluded it from revisiting the
question of medical guardianship over a child while the order establishing
such guardianship was under appeal, because the filing of an appeal does
not divest a juvenile court of jurisdiction to proceed in a dependency
matter); In re R.P., 956 A.2d 449, 454 (Pa. Super. 2008) (stating that the
Juvenile Act vests dependency courts “with broad discretion to act
consistently in protecting the physical, mental, and moral welfare of
children”).


                                          - 12 -
J-A15026-17


which purportedly “amended” the November 30 orders. Father argues that

his objection to the November 30 orders under In re Rhine also applies to

the February 2 order because that order also terminated his right to visit his

children and was still not supported by competent evidence of a grave

threat.18 In contesting mootness, Father argues that the orders entered after

February 2, 2017 suffer from this same defect. He therefore suggests that

we use this appeal to adjudicate his rights under all of these orders, even

though his appeals are from only the orders of November 30, 2016, and not

from the rest. We conclude, however, that our appellate jurisdiction does not

extend to review of any orders other than those of November 30, 2016, the

appeals from which are moot.

       First, we do not agree that the February 2, 2017 order was a valid

“amendment” of the November 30, 2016 orders that brings any of Father’s

issues under the February 2 order before us. A court generally may not

modify an order after thirty days have passed or if an appeal from that order

has been taken. See 42 Pa.C.S. § 5505. A court may reconsider an order

under appeal if an application for reconsideration is timely filed and the court

grants reconsideration within the time period (here, thirty days) for the filing

of an appeal. See Pa.R.A.P. 1701(b)(3). But while Father filed timely

____________________________________________
18
  The trial court’s Rule 1925(a) opinion also addresses the propriety of the
February 2, 2017 order, relying in its discussion on the record from the
November 30, 2016 hearing (apparently because no new evidence came
before the court in the intervening period).


                                          - 13 -
J-A15026-17


motions for reconsideration of the November 30 orders, the trial court

denied those motions. The court therefore could not amend its orders of

November 30, 2016 after they were appealed on December 29, 2016, and

the order of February 2, 2017 cannot be construed as an amendment to the

orders under appeal.19 Accordingly, to the extent the February 2 order

presents issues different from those under the November 30 orders —

particularly, issues relating to the propriety of conditioning visitation on the

recommendations of professional therapists — we conclude that those issues

are not properly before us because the November 30 orders do not present

them.20

       More important, however, the February 2, 2017 order has itself been

superseded by the orders that followed it. While those orders have similarly

premised      Father’s     visitation    with      the   older   children   upon   the

recommendation of a therapist,21 they have been based on new evidence

____________________________________________
19
   As noted above, we do not question the trial court’s jurisdiction to enter
the February 2, 2017 order. Our only point is that in doing so, it did not
“amend” the November 30, 2016 orders that are now before us. The
February 2 order stands on its own.
20
   While we do not address the merits of Father’s issue under the
February 2, 2017 order due to the subsequent factual developments in this
case, we do note the tension within Father’s argument that the trial court’s
decision to premise visitation upon the recommendation of a therapist was
not supported by the recommendation of a therapist.
21
  Another common feature of the orders is that they require all visits to be
supervised, but we do not understand Father to object to this requirement.
See Father’s Brief at 23 (stating that before the November 30, 2016 order,
(Footnote Continued Next Page)

                                          - 14 -
J-A15026-17


presented to the court — most of which is not part of the certified record

transmitted to this Court. Because Father did not ensure that this more

recent evidence was made part of a supplemental record, see generally

Pa.R.A.P. 1931, we are unable to review the factual bases for these later

decisions. Father has not presented any argument based on any record

before this Court regarding the propriety of the trial court’s newer orders in

light of the facts heard by the court when it entered those orders, and

neither the trial court nor Appellees have had any opportunity to address

any such argument. On these facts, we have no basis to use these pending

appeals to address whatever issues Father may seek to present regarding

the various 2017 orders that have been entered.

      Under these circumstances, these consolidated appeals are moot. As

our August 24 order recognized, “[i]t is a well-established principle of law

that this Court will not decide moot questions. . . . An issue can become

moot during the pendency of an appeal due to an intervening change in the

                       _______________________
(Footnote Continued)
the “visits were also supervised, providing a greater level of protection to
the children,” and “father is currently seeking supervised visitation”); id. at
19 (“Supervised visitation ensures that there is no risk of physical or
emotional harm to the children”); id. at 27 (“There was no indication that
supervised visits could not continue given that none of the children were in
any danger during the visitation,” and “[i]n making the determination to
suspend all contact among the father and the children, the trial court did not
consider other practicable visitation options that would permit ongoing
contact among the father and the children and also ensure the safety of the
children”); see also id. at 28 (“The court also did not consider to allow
ongoing telephone contact among K.C., W.E., and the father as an alternate
means of keeping in communication”).


                                           - 15 -
J-A15026-17


facts of the case or due to an intervening change in the applicable law.”

Com., Dep’t of Envtl. Prot.,, 32 A.3d at 651 (citing In re Cain, 590 A.2d

291, 292 (Pa. 1991)); see Gross, 382 A.2d at 119-20; Erie Ins. Exch.,

673 A.2d at 353. The changing facts have made Father’s appeals from the

November 30, 2016 orders no longer capable of resolving the parties’

present situation.

      None of the exceptions to the mootness doctrine applies here. Those

exceptions are: “1) the case involves a question of great public importance,

2) the question presented is capable of repetition and apt to elude appellate

review, or 3) a party to the controversy will suffer some detriment due to

the decision of the trial court.” Ferko-Fox v. Fox, 68 A.3d 917, 920 (Pa.

Super. 2013). First, although, at the time of their filing, Father’s appeals

from the November 30, 2016 orders had sufficient importance to meet the

second requirement of the collateral order rule (see note 1, supra), that

importance has dissipated in light of the trial court’s entry of the superseding

visitation orders in 2017. Indeed, the specific mandate of the November 30,

2016 orders (preclusion of all visitation by Father) is no longer of direct

import to the parties themselves because the trial court quickly rescinded it

and then crafted (and repeatedly revised) conditions under which Father

could have visitation rights. Second, the evolving factual developments

which underlie whether competent evidence supports the most recent court

orders regarding visitation make the factual situation addressed by the


                                     - 16 -
J-A15026-17


November 30, 2016 decision unlikely to repeat. Finally, to the extent that

Father argues he will suffer detriment without our intervention because the

Agency has petitioned to terminate his parental rights, Father strays from

the confines of an appealable collateral issue, which by its nature is separate

from the ultimate merits of the dependency case. Once the dependency case

is disposed of, Father may appeal that determination and the evidence

supporting it.22

       For all of these reasons, we find the instant appeals to be moot. We

appreciate Father’s argument that the successive orders restricting his

visitation rights have kept him from his family, and we understand the

frustration created when each new superseding order gives rise to a new

need to appeal. But much of the fluidity in this landscape has been created

by Father and his changing circumstances — particularly, his incarceration

for abusing his son. The trial court has a responsibility to adjust its orders to

the changing facts. The most recent changes have made any further
____________________________________________
22
   To the extent that the trial court’s orders restricting visitation during a
dependency case can contribute to the disposition, we note that where a
parent is prevented from visiting a child, such failure cannot be a basis upon
which to terminate parental rights. See In re Baby Boy H., 585 A.2d 1054,
1056-57 (Pa. Super. 1991). We further note that the main reason Father has
been deprived visitation with his children this year has been Father’s
incarceration. See generally In re P.S.S.C., 32 A.3d 1281, 1286 (Pa.
Super. 2011) (although “a parent’s absence and failure to support a child
due to incarceration is not conclusive on the issue of whether the parent has
abandoned the child,” the parent’s responsibilities “are not tolled during
incarceration, and therefore the court must inquire whether the parent
utilized those resources available while he or she was in prison to continue a
close relationship with the child”).


                                          - 17 -
J-A15026-17


consideration by this Court of Father’s appeals from the trial court’s

November 30, 2016 orders inappropriate. Accordingly, we dismiss the

appeals as moot.

     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/2017




                                - 18 -